Citation Nr: 1822940	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and jurisdiction over the present matter currently resides with the RO in Cleveland, Ohio.  In December 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In light of the evidence of record, the Board has recharacterized the Veteran's claims for service connection for "status post total left knee replacement" and "degenerative disc disease of the lumbar spine" as claims for service connection for a left knee disability and a lumbar spine disability, respectively.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's left knee disability, which has been identified as degenerative joint disease of the left knee and status post total left knee replacement, developed secondary to his service-connected right knee disability.

2.  The Veteran's lumbar spine disability, which has been identified as degenerative disc disease of the lumbar spine and lumbar spondylosis, developed secondary to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Additionally, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, a February 2014 VA examination report documents diagnoses of degenerative joint disease of the left knee, status post total left knee replacement, degenerative disc disease of the lumbar spine, and lumbar spondylosis.  The Veteran asserts that his left knee and lumbar spine disabilities developed secondary to a service-connected right knee disability.  Notably, in correspondence that was received by VA in June 2016, multiple non-VA physicians attribute the Veteran's current left knee and lumbar spine disabilities to his right knee disability.

Dr. B.C. reported that the dysfunction and severe damage to the Veteran's right knee ultimately led to early degeneration of the left knee.  Although it was reported that it would be impossible to predict the status of his left knee without interference from the right knee injury, Dr. B.C. also noted that the Veteran has compensated throughout most of his adult life by putting more stress on the left lower extremity and left knee as a result of the right knee issues, and concluded that it is just as likely as not that the left knee arthritis may be directly attributed to the right knee.  In additional correspondence, Dr. M.H. opined that "it is probably with greater than 50 [percent] likelihood that [the Veteran's] left knee arthritis has been exacerbated and the severity increased by the right knee condition."

In correspondence that was received in April 2014 and June 2016, Dr. A.H. opined that the Veteran's bilateral knee replacements could and most likely have contributed to his back pain.  He explained that the Veteran's antalgic gait has required him to use back muscles in an abnormal way over the years and he has developed arthritis in his spine as a result.  He also reported that the Veteran required intervention for his back and left knee conditions due to continued right knee pain and gait abnormalities, and concluded that these interventions were more likely than not related to the Veteran's right knee issues.

In light of the foregoing and notwithstanding any additional evidence to the contrary, the Board finds that the evidence supports a grant of service connection for degenerative joint disease of the left knee, status post total left knee replacement, degenerative disc disease of the lumbar spine, and lumbar spondylosis due to a service-connected right knee disability.  Accordingly, service connection is granted for the Veteran's left knee and lumbar spine disabilities.



ORDER

Service connection for a left knee disability is granted.

Service connection for a lumbar spine disability is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


